             Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                         §
   BRAZOS LICENSING AND                                §
   DEVELOPMENT,                                        §     CIVIL ACTION NO. 6:20-cv-344
                                                       §
             Plaintiff,                                §       JURY TRIAL DEMANDED
                                                       §
   v.                                                  §
                                                       §
   MICROSOFT CORPORATION                               §
                                                       §
             Defendant.                                §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                   9
             Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 2 of 13




        4.       On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.       On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.       This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.      This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
          Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 3 of 13




        11.     On information and belief, Microsoft maintains a variety of regular and established

business locations in the judicial district including its Corporate Sales Office Locations, Retail

Store Locations, and Datacenter Locations.

        12.     On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

        13.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        14.     On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake Boulevard,

Suite 225, Austin, Texas 78759 and “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104 Austin, Texas 78758.




 https://www.microsoft.com/en-us/about/officelocator?Location=78759




                                                    9
             Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 4 of 13




           15.   On information and belief, Microsoft’s “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




 http://propaccess.traviscad.org/clientdb/SearchResults.aspx

           16.   On information and belief, Microsoft has another established place of business in

this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II,

401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




Source: Google Maps




                                                 9
           Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 5 of 13




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 8,226,241

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On July 24, 2012, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,226,241 (“the ’241 Patent”), entitled “Image Projector Employing a

Speckle-Reducing Laser Source.” A true and correct copy of the ’241 Patent is attached as Exhibit

A to this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’241 Patent,

including the right to assert all causes of action arising under the ’241 Patent and the right to any

remedies for the infringement of the ’241 Patent.




                                                       5
          Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 6 of 13




       23.     Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, augmented

reality headsets and services, including the Microsoft HoloLens series headsets and associated

services (collectively, the “Accused Products”).




https://www.microsoft.com/en-us/hololens?icid=SSM_AS_Promo_Devices_HoloLens2




https://www.microsoft.com/en-us/hololens/hardware




                                                      6
         Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 7 of 13




       24.     The Accused Products project images using light beams from lasers, waveguides,

and mirrors.




https://vbandi.net/2019/02/28/hololens-2/

       25.     Considering the high precision of the lasers in the Accused Products, upon

information and belief, light beams from the lasers would have a spectrum with a plurality of

spectral lines corresponding to a plurality of different spatial modes of said laser cavity. For

example, light beams from high precision lasers have spatial patterns.




                                                   7
         Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 8 of 13




https://www.researchgate.net/publication/258306328_Efficient_end-pumped_multi-
wavelength_laser_operation_of_disordered_NdLiGdWO42_crystal

       26.    Moreover, various light beam shaping methods are available, including intra-cavity

and extra-cavity beam shaping. Extra-cavity beam shaping achieves beam shaping by passing light

beams through passive components such as refractive/diffractive optical elements or spatial light

modulators with optical phase or optical amplitude modulations. Intra-cavity laser beam shaping

is mainly accomplished by placing refractive/diffractive optical elements in the laser cavity, to




                                                  8
          Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 9 of 13




modulate either the phase and/or the amplitude of the oscillating light field in the laser cavity.




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6678223/

       27.     Continuous-wave (CW) laser modules have discrete spectral lines and can be

categorized as having Single-Spatial-Mode (SM) or Multiple Spatial Modes (MM). Spatial modes

are also referred to as “transversal modes” or simply beam modes.




https://integratedoptics.com/laser-beam-collimation

       28.     The Accused Products include HOLOEYE PLUTO liquid crystal on silicon

(LCOS) reflective phase-only spatial light modulator (SLM) with a resolution of 1920×1080

pixels. SLMs are devices used to modulate the amplitude, phase, or polarization of light waves in

space and time. The SLM is illuminated by a single optical fiber that is coupled to three laser

diodes emitting at different wavelengths and spatially modulates the illuminating light to create




                                                     9
        Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 10 of 13




the image.




https://www.microsoft.com/en-us/research/wp-content/uploads/2017/05/holo_author.pdf




https://www.microsoft.com/en-us/research/wp-content/uploads/2017/05/holo_author.pdf




https://www.mdpi.com/2076-3417/8/11/2323/pdf




                                               10
         Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 11 of 13




https://holoeye.com/spatial-light-modulators/

       29.     In view of preceding paragraphs, each and every element of at least claim 15 of the

’241 Patent is found in the Accused Products.

       30.     Microsoft has and continues to directly infringe at least one claim of the ’241

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       31.     Microsoft has received notice and actual or constructive knowledge of the ’241

Patent since at least the date of service of this Complaint.

       32.     Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’241 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:


                                                      11
         Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 12 of 13




             •    https://www.microsoft.com/en-
                  us/hololens?icid=SSM_AS_Promo_Devices_HoloLens2
             •    https://www.microsoft.com/en-us/hololens/hardware
             •    https://www.microsoft.com/en-us/research/wp-
                  content/uploads/2017/05/holo_author.pdf
             •    https://www.mdpi.com/2076-3417/8/11/2323/pdf
             •    https://holoeye.com/spatial-light-modulators/
             •    https://www.researchgate.net/publication/258306328_Efficient_end-
                  pumped_multi-
                  wavelength_laser_operation_of_disordered_NdLiGdWO42_crystal
             •    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6678223/
             •    https://integratedoptics.com/laser-beam-collimation

       33.       Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’241 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’241 Patent. The Accused Products are

especially made or adapted for infringing the ’241 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’241 Patent.

                                         JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.

                                     REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)         Enter judgment that Microsoft infringes one or more claims of the ’241 Patent

literally and/or under the doctrine of equivalents;

       (B)         Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’241 Patent;




                                                      12
         Case 6:20-cv-00344-ADA Document 1 Filed 04/29/20 Page 13 of 13




       (C)       Enter judgment that Microsoft has contributed to and continues to contribute to

the infringement of one or more claims of the ’241 Patent;

       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’241 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: April 29, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com

                                              COUNSEL FOR PLAINTIFF




                                                    13
